Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 05/221/2021. Claims 1, 3-9, and 11-20 are pending in the case. 

Applicant Response
In Applicant’s response dated 05/21/2021 Applicant amended Claims 1, 3-9, and 11-20, cancelled claim 2 and 10 and argued against all objections, and rejections previously set forth in the Office Action dated 12/21/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 4-9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pesot et al. (Pub. No.: US 20140324451 Al, Pub. Date: Oct. 30, 2014) in view of Narvaez et al. (Pub No.: US 20170103139 Al, Pub. Date: April 13, 2017) in further view of (Pub No.: US 20120317486 Al, Pub. Date: December 13, 2012)

Regarding independent Claim 1,  
	Pesot teaches a device for a nurse call system having a plurality of interconnected devices (see Pesot: Fig. 1, [0030], a healthcare communication system 20), wherein the device comprises: 
a display (see Pesot: Fig.1, [0053], “an example of a status board screen 100 which is shown on a display or monitor 15 of the status board computer 10”); 
a core nurse call functionality configured to present a user interface for nurse call system operation at the display (see Pesot: Fig.3, [0054], “an example of a status board screen 100 which is shown on a display or monitor 15 of the status board computer 10 includes a header bar 102 that has a Status Board icon 104, a Hospital Administration core nurse call functionality configured to communicate with least one of the plurality of interconnected devices (see Pesot: for e.g. Fig.1,[0033], “nurse call being communicatively coupled to master station 24, via the I/O circuit board 27 of assembly 28 and via PoE switch 32, it will be appreciated that system 20 may have numerous such patient stations 22 that may communicate with master station 24 via respective I/O circuit boards 27 and via PoE switch 32.”); 
the core nurse call functionality has precedence over the embedded viewer (see Pesot: Fig.3, [0055], “Hospital Administration icon 106 is selected, computer 10 responds with an administration screen (not shown) that permits a hospital administrator to enter a user name and password to gain access to various other screens to set up new users of the system” i.e. the nurse call administration portal have more privileges and preference than the other functionalities of the nurse call system.)
	As shown above, Pesot discloses a nurse call system with additional functionalities including a facility network or Ethernet 260 that communicates with facility network switch 90 via a bidirectional communications link 262. Pesot does not explicitly disclose the system wherein:
an embedded viewer adapted to provide access to at least one remote server external of the nurse call system in order to provide the device with additional functionality, the remote server generating content; 
the embedded viewer being configured to: 
access the at least one remote server via a network communicatively coupled to the nurse call system; 
retrieve the content from the at least one remote server, the content being HyperText Markup Language, HTML, based content that is devoid of computer-executable code distinct from HTML based content; and 
Cause the content to be presented at the display.
However, Narvaez teaches the system wherein:
an embedded viewer (see Narvaez: Fig.2, [0029], “web browser 212 (i.e. embedded viewer) or any application capable of rendering web pages.”) adapted to provide access to at least one remote server external of the nurse call system in order to provide the device with additional functionality (see Narvaez: Fig.2, [0029], “Zero footprint web service 240 may be integrated or associated with a healthcare information system. Zero footprint web service 240 may be integrated or associated with a particular application. Zero footprint web service 240 may be integrated or associated with particular items associated with a health care information system or application (e.g., images or videos). Zero footprint web service 240 may reside on one or more computing devices, such as, for example, the server 102 described above with reference to FIG. 1.”),the remote server generating content (see Narvaez
the embedded viewer being configured to: 
access the at least one remote server via a network communicatively coupled to the nurse call system (see Narvaez: Fig.3, [0041], “Bi-directional communication is established at step 320, between the browser and a server based on the capabilities.”); 
retrieve the content from the at least one remote server (see Narvaez: Fig.3, [0044], “a representation of an image is streamed to the browser. The image may be an image associated with an image or video or an image associated with a particular application … allows the browser to display the representation without requiring the installation of any software or codecs.”); […] 
cause the content to be presented at the display (see Narvaez: Fig.4, [0044], “Encoded tiles (i.e. contents ) representing an application are streamed, at step 420, from the server to the browser. The tiles are rendered without requiring installation of any additional software or codecs at step 430. The encoded tiles allow a user, via the browser, to view a representation of the application, video, or image, as if the application, video, or image were running locally on the user's device.”)
	Because both Pesot and Narvaez address the same/similar issue of providing information in health care setting, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium disclosed by Pesot, to include an embedded viewer without downloading Narvaez. After modification of Pesot, the nurse call system with additional status board can incorporate additional information and content from an external source using Zero Footprint Application Virtualization implementations as taught by Narvaez. One would have been motivated to make such a combination in order to improve nurse call station by increasing the functionality, performance, security, and dramatically increases the total cost of ownership because licensing fees must be paid to the technology suppliers. (See Narvaez, [0003])
	As shown above, Pesot teaches all the nurse call core functionalities and Narvaez teaches or discloses the method and systems for delivering an application through a browser without requiring end users to install software locally to a health care provider device. 	However, Pesot and Narvaez does not explicitly teach or disclose the embedded viewer configured to retrieve a content being HyperText Markup Language, HTML, based content that is devoid of computer-executable code distinct from HTML based content.
	However, Loew teaches the embedded viewer configured to retrieve a content being HyperText Markup Language, HTML, based content that is devoid of computer-executable code distinct from HTML based content (see Loew: [0042], “The iFrame 214 created by the iFrame constructor 212 is an HTML element configured to include an external object. The illustrated iFrame 214 is configured to include an external object embodied as a viewer 216”… [0043], “The user interface 218 may alternatively include functions to allow a user to display and/or manipulate presentation content 220 included in a slide view 222 of the viewer 216. For a MICROSOFT POWERPOINT presentation consisting of one or more presentation slides, each of which includes content such as text, images, videos, hyperlinks, animations, games, and/or other interactive or non-interactive elements ae examples of the contents that are provided by the HTML browser and the contents are devoid of computer-executable code distinct from HTML based content  )
	Because Pesot - Narvaez and Loew address the same/similar issue of providing information in in an application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium disclosed by Pesot and Narvaez to include HTML based content that is devoid of computer-executable code distinct from HTML based content as taught by Loew. One would have been motivated to make such a combination in order to improve nurse call station by increasing the functionality and performance by providing additional information efficiently. 

With regard to Claim 4, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein embedded viewer in operation runs in a restricted environment (see Narvaez: Fig.2. [0029], “The system 200 includes a user device in communication via network 210 with zero footprint web service 240. Zero footprint web 

With regard Claim 5, 
	Pesot and Narvaez teaches all the limitation of claim 1. Pesot and Narvaez further teaches the system wherein embedded viewer in operation is monitored through application performance management (see Narvaez: Fig.2. [0034], “the RDS session comprises a session manager, a stream component 246, and an event component 250. The session manager creates and manages RDS sessions. The session manager also maintains a graphic representation of what would be shown in a browser on a display device for the particular application.”)

With regard to Claim 6, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein display is configured to interchangeably show the user interface for nurse call system operation and the of the content retrieved by the embedded viewer (see Pesot : [0097], stating that “computer 10 controls monitor 15 and/or display screen 12 to operate in two primary or main modes of operation…… viewing any of windows 200, 240, 270, 280, 290, 300, the user can return to the status board screen 100 by either selecting cancel button 214 in the associated window 200,240, 270, 280,290,300 or by selecting the status board icon 104 which appears in the header bar 102 above whichever is of windows 200, 240, 270, 280, 290, 300 is shown at the time.”).  
With regard to Claim 7, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 6. Pesot - Narvaez and Loew further teaches the system wherein the display is further configured to show a bar comprising navigational touch points allowing a user to switch between the user interface of the core nurse call functionality and the content retrieved by the embedded viewer (see Narvaez: Fig.2, [0040], determination component 254 determines the tile that is associated with the HID event. This allows the zero footprint web service 240, and more particularly, the update component 252 to update the representation according to the tile the user is interacting with and maintain the efficiency of resources.”).  

With regard to Claim 8, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein a navigational touch point of said navigational touch points, which navigational touch point is associated with content retrieved by the embedded viewer, includes a badge indicating information related to at least one of the content retrieved by the embedded viewer and the access to the at least one system remote server external of the nurse call system (see Narvaez: Fig.2, [0036], “Tile component 248 divides the representation into tiles. The tiles represent sections or portions of the representation and can be configured in any size or shape depending on the image or application. In one embodiment, tile component 248 divides the representation into a grid comprising tiles and a display bar. The display bar may be associated with user selectable icons that can be used to manipulate the representation or particular application
With regards to Claim 9, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein in the content retrieved by the embedded viewer from the at least one remote server external of the nurse call system is customized based on information from the device (see Narvaez: for e.g. Fig.2, [0035], “Stream component 246 streams a representation of an image or video, or the graphic representation of the particular application, to the browser. The representation renders what is represented by the session manager at the point in time a request was made to render the application.

With regard Claim 12,
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein embedded viewer is a custom widget (see Narvaez: Fig.2, [0029], web browser 212 or any application capable of rendering web pages”)

With regard Claim 13,
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein device is a staff operated device (see Narvaez: for e.g. Fig.8, [0022], “Remote computers 108 may be located at a variety of locations in a medical or research environment, for example, but not limited to, clinical laboratories…”)

With regard to independent Claim 14,
Claim 1 and is rejected under the same rationale.

With regard Claim 15,
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew further teaches the system wherein at least one system external of the nurse call system is at least one third-party system (see Narvaez: Fig.1, [0023], “various application programs may reside on the memory associated with any one or more of the remote computers 108 “)

With regard to independent Claim 19,
	Claim 19 is directed to a method claim and have a similar scope limitation as Claim 1 and is rejected under the same rationale

5.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Pesot - Hayes as applied to Claims 1, 4-9, 12-15 and 19 as shown above and in further view of Venkataraman et al. (US Pub. No.: US 20180357048 Al, Pub. Date: Dec. 13, 2018.)

With regard to Claim 3, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew does not expressly teach the system wherein embedded viewer is restricted with respect to how much capacity of the device that the embedded viewer can use.
	However, Venkataraman teaches that the embedded viewer is restricted with respect to how much capacity of the device that the embedded viewer can use (see Venkataraman [0018], “the embedding of the designers provides for reduction in memory usage as different designers may share the same memory cache used for the configurable components. Further, the embedding of the designers provides for reduction in bandwidth consumption as fewer instances of remote memory access are needed to render a designer and its configurable components.” i.e. the embedded design restricts the usage of memory or processor of the device”).
	Because Pesot - Narvaez and Loew in view of Venkataraman address the same issue of providing an embedded viewer functionality to an application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Pesot - Narvaez and Loew to include the system wherein embedded viewer is restricted with respect to how much capacity of the device that the embedded viewer can use as taught by Venkataraman. One would have been motivated to make such a combination in order to provide users an efficient application that managed the capacity of the device for a seamless functionality. 
 
With regard Claim 11, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 1. Pesot - Narvaez and Loew does not expressly teach the system wherein the embedded viewer is adapted to retrieve content from the at least one system external of the nurse call system via the Hypertext Transfer Protocol, HTTP.
	However, Venkataraman teaches that the embedded viewer is adapted to retrieve content from the at least one system external of the nurse call system via the Hypertext Transfer Protocol, HTTP (see Venkataraman: [0017], “Designers may be implemented to operate independently. For example, designers may be implemented to launch as stand-alone applications and/or web pages in separate windows.” 
	Because Pesot and Narvaez in view of Venkataraman address the same issue of providing an embedded viewer functionality to an application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Pesot and Narvaez in view of Venkataraman to include the system wherein embedded viewer is adapted to retrieve content from the at least one system external of the nurse call system via the Hypertext Transfer Protocol, HTTP as taught by Venkataraman. One would have been motivated to make such a combination in order to provide users an efficient application that uses HTTP protocol for efficient communication. 

6.	Claims 16 -18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pesot - Narvaez as applied to Claims 1, 4-9, 12-15 and 19 as shown above and in further view of Kamen et al., Pub. No.: US 20120185267 Al, Pub. Date: July 19, 2012.

With regard to Claim 16, 
	Pesot - Narvaez and Loew teaches all the limitation of claim 14. Pesot - Narvaez and Loew does not expressly teach the system wherein does not teach/disclose the system 
	However, Kamen teaches a nurse call system comprising an application programming interface adapted to allow reception of data from the at least one remote server external of the nurse call system (see [0369], hub 802 includes an Application Programming Interface (API) to display GUI’s, windows, data, etc. on the monitoring client 1 and/or the remote communicator 11, the API may include a secure data Class”) in order to annunciate an event using an annunciating capability of the at least one device based on said data (see [0319], “the patient-care devices, the monitoring client 1, the remote communicator 11, and docks 102 and/or 104 may include a secure data class, e.g., via an API.”)
	Because Pesot - Narvaez and Loew and Kamen  are in the same/similar field of endeavor of patientcare electronic communication system such as a Nurse Call system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Pesot - Narvaez and Loew to include a system wherein an application programming interface adapted to allow reception of data from the at least one system external of the nurse call system  in order to annunciate an event using an annunciating capability of the at least one device based on said data as taught by Kamen. One would have been motivated to make such a combination in order to provide of using Application programming interface ( API) in an health care communication system because API’s will provide an interface for all the nurse call system software applications to work together.
With regard to Claim 17, 
	Pesot - Narvaez and Kamen teaches all the limitation of claim 16. Pesot - Narvaez and Kamen further teaches that the annunciating capability of the at least one device is selected from the group comprising visual notification means, audible notification means, a display, and combinations thereof (see Kamen: [0369], In some embodiments, the hub 802 includes an Application Programming Interface (API) to display GUIs, windows, data, etc. on the monitoring client 1 and/or the remote communicator 11. The API may include a secure data class.”)

With regard Claim 18, 
	Pesot - Narvaez and Loew and Kamen teaches all the limitation of claim 16. Pesot - Narvaez and Loew further teaches that the application programming interface allows for digital bi-directional communication between the nurse call system and the at least one system external of the nurse call system (see Kamen: [0330], the remote communicator 11 may be used to initiate two-way audio/visual communications between the remote communicator 11 and the monitoring client 1 (e.g., a video call). Additionally or alternatively, the monitoring client 1 may be used to initiate two-way audio/ visual communications between the monitoring client 1 and the monitoring client remote communicator 11.)

With regard Claim 20,
	Claim 20 is directed to a method claim and have a similar scope limitation as Claim 16 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170221344 A1
Cox; Carl t.
Nurse call system with mobile device interface
 US 20110270631 A1
Chambray, John E. 
Remote healthcare data-gathering and viewing system and method
US 20160055299 A1
Yarnell; Brian Eric
Workflow canvas for clinical applications

                                                                                                                                                                                 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177